In an action by a wife for a judicial separation, the wife appeals from so much of an order of the Supreme -Court, Kings County, dated September 9, 1963, as limited to $150 the award to her of a counsel fee to enable her to oppose the husband’s pending appeal from an order of said court, dated May 20, 1963, and from the judgment entered thereon May 23, 1963. (See Ferrer v. Ferrer, 20 A D 2d 548.) Order modified by amending its first decretal paragraph so as to increase the counsel fee from $150 to $500. As so modified, order, insofar as appealed from, affirmed, with $10 costs and disbursements to plaintiff. The defendant husband’s time to pay the counsel fee (as increased) is extended until 20 days after entry of the order hereon. Under all the circumstances, we believe that the Special Term’s award of a counsel fee of $150 to enable the wife to oppose the husband’s pending appeal was inadequate to the extent indicated. Beldock, P. J., Hill, Rabin and Hopkins, JJ., concur.